Citation Nr: 1219140	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the existing 0 percent, i.e., noncompensable rating for the Veteran's bilateral hearing loss disability.

As support for his claim for a higher (compensable) rating for this disability, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board, i.e., a Travel Board hearing.

Because the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A rating for hearing loss is determined by a mechanical, meaning nondiscretionary, application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The RO has rated the Veteran's bilateral hearing loss as noncompensably disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He contends that a higher rating is warranted.

During his recent hearing in February 2012 before the Board, the Veteran testified that his hearing loss had worsened considerably since his last VA compensation examination in April 2009, as evidenced by him now wearing hearing aids, which he said he did not have at the time of that examination.  His representative therefore contended that another VA compensation examination was needed to reassess the severity of this disability.

The Board agrees that another examination is needed in this circumstance, including to determine the effects of this disability, if any, on the Veteran's occupational functioning and daily activities.  See 38 C.F.R. § 4.2; Martinak v. Nicholson, 21 Vet. App. 447 (2007).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Also, if there are any additional evaluation or treatment records, including that led to the prescription of hearing aids, they need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA adjudicators have constructive, even if not actual, notice and possession of these additional records since generated and maintained within VA's healthcare system).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for his hearing loss since May 2009.  After obtaining any necessary authorization, obtain all indentified records that are not duplicates of those already in the claims file.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  After obtaining all additionally identified records, schedule another VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.

All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

*In particular, the examiner is specifically requested to fully describe the effects, if any, the Veteran's hearing loss has on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 


The examiner must discuss the underlying medical rationale for all opinions provided, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this pending claim for a higher rating for this disability.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim in light of all additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


